         Case 2:20-cv-00084-ABJ Document 25-3 Filed 09/23/20 Page 1 of 7



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF WYOMING


ERIK PRINCE,                                  }
                                              }
                       Plaintiff,             }
                                              }
               vs.                            }       Civil No. 20-cv-84-ABJ-KHR
                                              }
THE INTERCEPT, et al.                         }
                                              }
                                              }
                       Defendants.            }


                     SECOND DECLARATION OF THEODORE J. HARTL

       I, Theodore J. Hartl, pursuant to 28 U.S.C. § 1746, declare as follows:

       1.      I am a partner in the law firm of Ballard Spahr, LLP, counsel for the Defendants

in the above-captioned matter, and admitted to practice in this Court. The facts stated below are

true and within my own personal knowledge, and if called to testify, I would competently testify

thereto. I submit this declaration in support of the Defendants’ motion to dismiss the Complaint.

       2.      Attached hereto as Exhibit 18 is a true and correct copy of the article, Blackwater

founder Erik Prince cut a lucrative deal with Chinese insiders. But it is against U.S. interests?,

published by The Virginian on or about May 13, 2018.

       3.      Attached hereto as Exhibit 19 is a true and correct copy of the article

Blackwater’s Erik Prince, China and a New Controversy Over Xinjiang, published by

Bloomberg on or around February 10, 2019,

https://www.scmp.com/news/china/politics/article/2185588/blackwaters-erik-prince-china-and-

new-controversy-over-xinjiang.

       4.      Attached hereto as Exhibit 20 is a true and correct copy of the article Frontier

Services Group Founder Erik Prince Denies Knowledge of Xinjiang Training Base Deal,
        Case 2:20-cv-00084-ABJ Document 25-3 Filed 09/23/20 Page 2 of 7




published by South China Morning Post on or about February 1, 2019,

https://www.scmp.com/news/china/politics/article/2184734/frontier-services-group-founder-erik-

prince-denies-knowledge.

       5.      Attached hereto as Exhibit 21 is a true and correct copy of the article, A Former

Mercenary Proposes a Pentagon Makeover – Erik Prince, the controversial ex-CEO of

Blackwater, has a plan for military reform and it’s gaining fans, published by Newsweek on or

around December 12, 2014.

       6.      Attached hereto as Exhibit 22 is a true and correct copy of the article Blackwater

founder Erik Prince’s new company has reportedly set up shop in Iraq, published by Business

Insider on or about April 29, 2019.

       7.      Attached hereto as Exhibit 23 are true and correct copies of the article Blackwater

Founder Erik Prince Considering Wyoming Senate Bid, published by The Wall Street Journal on

or about October 8, 2017, https://www.wsj.com/articles/blackwater-founder-erik-prince-

considering-wyoming-senate-bid-1507485496.

       8.      Attached hereto as Exhibit 24 is a true and correct copy of the article As

Afghanistan Frays, Blackwater Founder Erik Prince is Everywhere, published by The New York

Times on or about October 4, 2018,

https://www.nytimes.com/2018/10/04/world/asia/afghanistan-erik-prince-blackwater.html.

       9.      Attached hereto as Exhibit 25 is a true and correct copy of the article Erik Prince

Held Secret Talks in Caracas With Maduro’s No. 2, published by Bloomberg on or about

December 13, 2019.




                                                 2
        Case 2:20-cv-00084-ABJ Document 25-3 Filed 09/23/20 Page 3 of 7




       10.     Attached hereto as Exhibit 26 is a true and correct copy of the publication Private

Military Contractors in Africa: The Case of Erik Prince, published by The International Journal

of African Studies in 2019.

       11.     Attached hereto as Exhibit 27 is a true and correct copy of the article Erik

Prince’s Plan to Privatize the War in Afghanistan, published by The Atlantic on or about August

18, 2017, https://www.theatlantic.com/politics/archive/2017/08/afghanistan-camp-david/537324/.

       12.     Attached hereto as Exhibit 28 is a true and correct copy of the article A U.S.

warrior goes to China: Did Erik Prince cross a line?, published by The Washington Post on or

about May 04, 2018, https://www.washingtonpost.com/news/world/wp/2018/05/04/feature/a-

warrior-goes-to-china-did-erik-prince-cross-a-line/.

       13.     Attached hereto as Exhibit 29 is a true and correct copy of the article Erick

Prince’s Company Plans Business in China Province Under Human Rights Scrutiny According

to Financial Disclosure, published by ABC News on or about October 9, 2019,

https://abcnews.go.com/International/erik-princes-company-plans-business-china-province-

human/story?id=66139535.

       14.     Attached hereto as Exhibit 30 is a true and correct copy of the article The

Vindication of Erik Prince, published by the national Review on or about December 5, 2013.

       15.     Attached hereto as Exhibit 31 is a true and correct copy of the article Demolishing

Erik Prince: On TV Interview Shoes How to Deal with Trump’s Allies, published by Salon on or

about March 12, 2019, https://www.salon.com/2019/03/12/demolishing-erik-prince-one-tv-

interview-shows-how-to-deal-with-trumps-allies/.

       16.     Attached hereto as Exhibit 32 is a true and correct copy of the article Erik

Prince’s FSG quits Mozambique Oil and Gas Logistics Venture, published by EnergyVoice.com



                                                 3
        Case 2:20-cv-00084-ABJ Document 25-3 Filed 09/23/20 Page 4 of 7




on or about December 18, 2019, https://www.energyvoice.com/oilandgas/africa/214279/erik-

princes-fsg-quits-mozambique-oil-and-gas-logistics-venture/.

       17.    Attached hereto as Exhibit 33 is a true and correct copy of the article Blackwater

Mercenary Prince Has a New $1 Trillion Chinese Boss, published by Bloomberg Quint on or

about February 10, 2019, https://www.bloombergquint.com/politics/blackwater-mercenary-

prince-has-a-new-1-trillion-chinese-boss.

       18.    Attached hereto as Exhibit 34 is a true and correct copy of the article Mapping

Erik Prince’s Private Mercenary Empire, published by Special Ops Magazine, date of

publication unknown, https://special-ops.org/mapping-erik-princes-private-mercenary-empire/.

       19.    Attached hereto as Exhibit 35 is a true and correct copy of the article Times Runs

Pro-Mercenary Op-Ed by Mercenary Whose Employees Committed Infamous Iraq Massacre,

published by Slate on or about August 30, 2017, https://slate.com/news-and-

politics/2017/08/erik-prince-writes-pro-mercenary-op-ed-in-new-york-times.html.

       20.    Attached hereto as Exhibit 36 is a true and correct copy of the article What

Blackwater Founder Erik Prince Learned about the Business of War, published by Bloomberg

Law on or about November 21, 2013.

       21.    Attached hereto as Exhibit 37 is a true and correct copy of the article The

Vindication of Erik Prince, published by the National Review on or about December 5, 2013.

       22.    Attached hereto as Exhibit 38 is a true and correct copy of the article The

Weekend interview with Erik Prince: Out of Blackwater and into China, published by The Wall

Street Journal on or about January 25, 2014.

       23.    Attached hereto as Exhibit 39 is a true and correct copy of the article Blackwater

Founder’s New Company Strikes a Deal in China. He Says He Had No Idea, published by The



                                               4
        Case 2:20-cv-00084-ABJ Document 25-3 Filed 09/23/20 Page 5 of 7




New York Times on or about February 1, 2019,

https://www.nytimes.com/2019/02/01/business/erik-prince-xinjiang-china-fsg-blackwater.html.

       24.     Attached hereto as Exhibit 40 is a true and correct copy of the article Erik Prince

Has Plan for Venezuela – If He Can Avoid Perjury Rap, published by New York Magazine on or

about April 30, 2019, https://nymag.com/intelligencer/2019/04/erik-prince-has-venezuela-plan-

if-he-can-avoid-perjury-rap.html.

       25.     Attached hereto as Exhibit 41 is a true and correct copy of the full transcript from

Erik Prince’s Head to Head interview conducted on or about March 14, 2019.

       26.     Attached hereto as Exhibit 42 is a true and correct copy of the article My Evening

with Erik Prince and Steve Bannon, published by Intelligencer on or about November 23, 2019,

https://nymag.com/intelligencer/2019/11/my-evening-with-erik-prince-and-steve-bannon.html.

       27.     Attached hereto as Exhibit 43 is a true and correct copy of the article Erik Prince:

Trump is Right – We Can Work With Putin to Defeat ‘Common Enemy’ of Islamic Fascism,

published by Breitbart on or about September 8, 2016,

https://www.breitbart.com/radio/2016/09/08/erik-prince-trump-is-right-that-we-can-work-with-

putin-to-defeat-common-enemy-of-islamic-fascism/.

       28.     Attached hereto as Exhibit 44 is a true and correct copy of the article Erik Prince

Courts New Controversy, published by The Star on or about February 11, 2019,

https://www.thestar.com.my/business/business-news/2019/02/11/erik-prince-courts-new-

controversy.

       29.     Attached hereto as Exhibit 45 is a true and correct copy of the November 30, 2017

testimony of Erik Prince before the U.S. House of Representatives Intelligence Committee

located at the URL https://intelligence.house.gov/uploadedfiles/ep42.pdf (last visited 9/23/2020)



                                                 5
        Case 2:20-cv-00084-ABJ Document 25-3 Filed 09/23/20 Page 6 of 7




       30.       Attached hereto as Exhibit 46 is a true and correct copy of Erik Prince’s

Statement to the House Committee on Oversight and Government Reform on October 2, 2007.

       31.       Attached hereto as Exhibit 47 is a true and correct copy of the article Blackwater

Founder Erik Prince Says Mueller Asked About Meeting Russian Putin Pal in Seychelles,

published by CNBC on or about January 7, 2019, https://www.cnbc.com/2019/01/07/erik-prince-

on-mueller-interview-would-rather-go-to-a-proctology-exam.html

       32.       Attached hereto as Exhibit 48 is a true and correct copy of the article Erik Prince

Suggests He Didn’t Lie, Congress Got ‘Transcript Wrong, published by NY Magazine on or

about March 8, 2019, https://nymag.com/intelligencer/2019/03/erik-prince-is-really-bad-at-

lying.html.

       33.       Attached hereto as Exhibit 49 is a true and correct copy of the article Erik Prince

Is a Name You Need to Know, published by Esquire on or about April 4, 2017,

https://www.esquire.com/news-politics/politics/news/a54292/erik-prince-russia-seychelles/

       34.       Attached hereto as Exhibit 50 is a true and correct copy of the article This Erik

Prince Transcript is Unbelievable, published by Esquire on or about December 8, 2017,

https://www.esquire.com/news-politics/politics/a14392719/this-erik-prince-transcript-is-

unbelievable/.

       35.       Attached hereto as Exhibit 51 is a true and correct copy of a webpage from the

FBI website containing an article regarding the public corruption scandal known as ABSCAM,

located at the URL https://www.fbi.gov/history/famous-cases/abscam (last visited 9/23/2020).

       36.       Attached hereto as Exhibit 52 is a true and correct copy of the July 2019

newsletter located at the website of the U.S. Navy Judge Advocate General’s Corp which

“reports the results of every Special and General Court-Martial convened within the United



                                                   6
         Case 2:20-cv-00084-ABJ Document 25-3 Filed 09/23/20 Page 7 of 7




States Navy.” This issue of the newsletter provided sets forth the results of, inter alia, the

General Court-Martial of SOC Edward R. Gallagher, USN, and is located at the URL

https://www.jag.navy.mil/news/rot/JUL2019.pdf (last visited 9/23/2020).

       37.     Attached hereto as Exhibit 53 is a true and correct copy of an excerpt from the

public docket in United States v. Blagojevich, 1:08-cr-888, after Illinois Governor Blagovich was

indicted and convicted on public corruption charges.

       38.     Attached hereto as Exhibit 54 is a true and correct copy of the public docket in

United States v. Petraeus 3:15-cr-00047, after General David Petraeus was indicted and pled

guilty on charges relating to the mishandling of classified information.

       39.     Attached hereto as Exhibit 55 is a true and correct copy of an excerpt from the

public docket in United States v. Jefferson, 1:07-cr-209, after Congressman William Jefferson

was indicted and found guilty on charges relating to the solicitation of bribes.



       This Declaration was executed on the 23rd day of September 2020, in Denver, Colorado.

       I declare under penalty of perjury under the laws of the United States of America and the

State of Colorado that the foregoing is true and correct.

                                              _______/s/ Theodore J. Hartl___________
                                              THEODORE J. HARTL

                                              Executed pursuant to 28 U.S.C. § 1746




                                                  7
